Citation Nr: 1542379	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  08-33 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a scar, right thoracic wall, status post stab wound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from January 1963 to December 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that awarded service connection for a scar, right thoracic wall, status post stab wound, and assigned an initial noncompensable disability rating, effective from August 20, 2007.  In an October 2012 rating decision, an increased rating of 10 percent was granted for the scar, effective August 20, 2007.  

In January 2012 and September 2014, the Board remanded the claim for additional development. 


FINDING OF FACT

The Veteran's scar of the right thoracic wall was found to be 0.1 by 0.5 centimeters in size and was also found to be painful, but it has not been found to cause any other residuals or functional limitations.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a scar on the right thoracic wall are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007) and (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Because the appeal concerning the initial evaluation of the Veteran's scar of the right thoracic wall stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

With regard to the duty to assist, the Veterans Benefits Management System (VBMS) e-folder contains the Veteran's VA treatment records and private treatment reports.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.   Adequate VA examinations have also been performed, most recently in February 2015, that in conjunction include consideration of the Veteran's medical history and set forth clinical findings and opinions that enable the Board to make fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).   


II. Higher rating

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's scar has not varied significantly during the appeal period. 

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service treatment records show that the Veteran sustained a superficial stab wound to the right thoracic wall in December 1963.  He was essentially asymptomatic, except for minimal bleeding and slight pain around the site of the puncture wound.  It was described as a 1/2 centimeter skin laceration on the right thoracic wall at approximately the area of the 8th interspace.  No sutures were needed.  There was no evidence of thoracic or abdominal perforation.  The Veteran was observed for 72 hours and released.  

The record contains a private January 2007 medical report which shows that the Veteran was seen for sinus complaints.  The Veteran stated that he had pain in the right abdomen below the lower rib.  He reported that he was stabbed and had been have ongoing problems for 40 years.  He sought treatment but was told it was scar tissue.  In reporting the diagnostic assessment, the examiner noted "adhesions status post stabbing 40 years ago."    

The Veteran received VA examinations pertaining to the right thoracic wall scarring in April 2008, April 2012, and February 2015. 

At the April 2008 VA examination, a .1 by 0.5 centimeter, hypopigmented and non-painful scar was located on the right thoracic axillary line, approximately in the area of the 8th interspace.  There was no tenderness on palpation; adherence to underlying tissue; limitation of function; loss of function; skin ulceration; breakdown over the scar; or underlying soft tissue damage.  The physician noted that there was no underlying muscle, nerve, or organ damage demonstrated  in the original treatment records for the injury in December 1963.  The physician concluded there were no residuals found on examination.

At VA examination in April 2012, the Veteran reported his medical history.  On examination, the scar was described as 0.8 by 0.2 centimeters, nonlinear, painful, and superficial.  The examiner also noted that the scar was not unstable.  The approximate total area of the anterior trunk was 0.16 centimeter square.  

At VA examination in February 2015, the Veteran reported his medical history.  He reported that he felt sharp pain when he twisted his trunk and also on deep breathing.  The scar to the right thoracic wall was noted to be non-painful and stable.  The scar measured 0.8 by 0.2 centimeters.  The examiner remarked that it was of mild severity.  However, the examiner added that the Veteran complaints were directed toward an abdominal scar which caused pain with left rotation of the trunk.  This scar was noted to be in the right anterior trunk along the right lateral upper abdomen.  The examiner explained that the Veteran's complaints were unrelated to the thoracic wall scar and appeared to be intra-abdominal.  There were no complaints in regard to the thoracic wall scar.    

The Veteran's scar is rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Code 7804.  The Veteran initially filed his claim for service connection for his scar in August 2007.  During the pendency of his appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009).  The amended regulations apply only to claims received by VA on or after October 23, 2008.  However, a veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review under the amended codes, irrespective of whether the disability had increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  38 C.F.R. § 4.118.  

Here, it does not appear that the Veteran specifically requested review under the revised criteria.  Notwithstanding, the RO did consider the revised criteria in adjudicating his claim, as will the Board.  See Supplemental Statement of the Case, dated October 14, 2009.

      Prior to October 23, 2008

Prior to October 23, 2008, the Veteran's scar was evaluated as 10 percent disabling pursuant to Diagnostic Code 7804.  Under the criteria in effect at that time, a 10 percent evaluation was assigned for superficial scars that were painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).  

Other diagnostic codes potentially for application included 7801, 7802, 7803, and 7805.  Scars, other than the head, face or neck, that are deep or that cause limited motion were evaluated as: area or areas exceeding 144 square inches (929 sq. cm) (40 percent); area or areas exceeding 72 square inches (465 sq. cm) (30 percent); area or areas exceeding 12 square inches (77 sq. cm) (20 percent); and area or areas exceeding 6 square inches (39 sq. cm) (10 percent).   38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A deep scar is one associated with underlying soft tissue damage.   Id. at Note (2).   

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion were evaluated as: area or areas of 144 square inches (929 sq. cm) or greater (10 percent).   38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).   

Scars that are superficial and unstable were evaluated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (2).   

Scars could also be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).   

In this case, the Veteran was found to have a painful scar on the right thoracic wall, which provided the basis for the existing 10 percent rating under Diagnostic Code 7804.  A 10 percent rating is the highest rating available under this code.  

Although a private examiner in January 2007 noted that the Veteran had "adhesions status post stabbing 40 years ago," it does not appear that the examiner actually examined the Veteran's scar or the surrounding area, as no clinical findings were reported.  Accordingly, the private examiner's statement carries little, if any, probative weight.  On the other hand, the Veteran underwent a VA examination of the scar in April 2008.  This examiner provided specific findings concerning the scar, including that it measured 1 by 0.5 centimeters, that it was hypopigmented and non-painful, and that it was located on the right thoracic axillary line, approximately in the area of the 8th interspace.  As noted above, the examiner also reported that there was no tenderness on palpation; adherence to underlying tissue; limitation of function; loss of function; skin ulceration; breakdown over the scar; or underlying soft tissue damage.  Importantly, this examiner reviewed the Veteran's service treatment records and stated that there was no underlying muscle, nerve, or organ damage demonstrated at the time of the injury in December 1963.  The examiner ultimately concluded there were no residuals found on examination.  Given the thoroughness of this examiner's specific findings concerning the scar, as well as his review of the records concerning the initial injury, his findings are found to carry greater weight than the conclusory statement of the private examiner in January 2007 that the Veteran had adhesions.  

In view of the foregoing, to include the findings recorded on VA examination in April 2008, the Board finds that the Veteran's thoracic scar was not shown to involve an area or areas of 144 square inches (929 sq. cm), to be unstable, or to cause any limitation of function.  It was not shown to have resulted in adhesions or any other impairment.  Consequently, a higher and/or separate rating was not warranted for the time period prior to October 23, 2008.

      For the period beginning on and after October 23, 2008 

As noted, the rating criteria pertaining to the skin were amended effective October 23, 2008.  Unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); one or two scars that are unstable or painful (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Id. at Note (3).   

Under the revised Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear are evaluated as: area or areas of 144 square inches (929 sq. cm) or greater (40 percent); area or areas of at least 72 square inches (465 sq. cm) but less than 144 square inches (929 sq. cm) (30 percent); area or areas of at least 12 square inches (77 sq. cm) but less than 72 square inches (465 sq. cm) (20 percent); and area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm) (10 percent).   

Under the revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear are evaluated as: area or areas of 144 square inches (929 sq. cm) or greater (10 percent).   

Under the revised Diagnostic Code 7805, any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).   

As discussed above, the probative evidence of record, to include the April 2008 VA examination report, shows that the Veteran's scar has not resulted in adhesions or any other functional impairment or loss.  This is further supported by the findings on the VA examinations in April 2012 and February 2015.  In February 2015, the Veteran stated that he felt sharp pain when he twisted his trunk and also on deep breathing.  However, the examiner determined that these complaints were directed toward a nonservice-connected abdominal scar and appeared to be intra-abdominal and were unrelated to the thoracic wall scar.  (As an aside, the Board notes that at the time of his injury in December 1963, the Veteran did give a past history of an injury approximately 11 years prior when his right lung was punctured.)   Thus, a higher and/or separate rating is not warranted under either the revised or prior version of DC 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007) and (2015).   

The April 2012 VA examiner described the thoracic wall scar as nonlinear; however, it has been reported as measuring only .1 by 0.5 centimeters and/or 0.8 by 0.2 centimeters, with a total area of the anterior trunk of 0.16 centimeters square.  Thus, it is not shown to encompass an area large enough to warrant a separate rating under DC 7802, i.e., an area or areas of 144 square inches (929 sq. cm) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).   The April 2012 VA examiner also reported that the thoracic wall scar was superficial.  Thus, as the scar is not shown to be deep, DC 7801 is not applicable.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  And as only a single scar is involved, a higher rating is not warranted under DC 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

The more recent findings also do not warrant a higher and/or separate rating under the old rating criteria, with respect to DCs 7801-7804.  A 10 percent rating is the maximum available under DC 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  The scar is superficial and has not been shown to cause any limited motion; thus, DC 7801 is not applicable.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  As explained above, it has not been shown to involve an area or areas of 144 square inches (929 sq. cm) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  And finally, the scar is not unstable; rather, the April 2012 and February 2015 VA examiners stated that the scar was stable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  Thus, a higher and/or separate rating is not warranted under any of the codes.  

      Conclusion

Accordingly, as none of the applicable rating codes (either the revised or the old criteria) allow for assignment of a higher rating, a rating in excess of 10 percent for the scar on a schedular basis is not warranted.  In so deciding, the Board has considered the Veteran's statements that he has sharp pain deep inside his abdomen around the area of the stab injury and shortness of breath.  However, the February 2015 VA examiner attributed these symptoms to a nonservice-connected abdominal injury/scar.  While the Veteran is competent to describe his symptoms, he is not competent to attribute his symptoms to his thoracic scar, as opposed to the nonservice-connected abdominal scar that presumably resulted from a separate injury when his right lung was punctured.  Rather, this is a medically complex issue and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 3177 n.4; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  The Veteran's statements are outweighed by those of the February 2015 VA examiner, given the examiner's medical training and expertise.  

Further, the evaluation of the Veteran's thoracic scar does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.   Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry, each element of which must be satisfied: (1) The criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114.  

Here, a comparison of the Veteran's thoracic scar with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."   38 C.F.R. § 3.321(b).  His scar is painful, a manifestation specifically contemplated by DC 7804.  He has complained of other symptoms - sharp pain deep inside his abdomen and shortness of breath - however, as explained above, these symptoms have been attributed to a nonservice-connected disability.  Scars may be rated based upon limitation of function and/or other disabling effects, but none have been shown in this case.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In short, there are no manifestations of the Veteran's thoracic scar not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).   Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's thoracic scar for extraschedular consideration.  38 C.F.R. § 3.321(b).   

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to higher or separate rating for his scar, right thoracic wall, status post stab wound, 
is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

A rating in excess of 10 percent for a scar, right thoracic wall, status post stab wound is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


